UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 8, 2010 Euro Solar Parks, Inc. (Exact name of registrant as specified in its charter) 81 Elmwood Avenue Ho-Ho-Kus, N.J. 07423 917-868-6825 (Company address) Nevada 333-163600 26-3866816 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On 10/25/2010, the Company entered into a share purchase agreement with United Equity Capital, a Swiss Company located at Poststrasse 3, in CH-8001, Zurich, Switzerland. Item 9.01Financial Statements and Exhibits Exhibit 10.17Share Purchase Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Euro Solar Parks, Inc. Date: November 8, 2010 By: /s/ Dimitrios Argyros Chief Executive Officer 3
